Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because: 
According to paragraph [0030] in the specification, the disclosure teaches that “the processes depicted in the figures that follow, are performed by processing logic that comprises hardware (e.g., circuitry, dedicated logic, etc.), software (such as is run on a general-purpose computer system or a dedicated machine), or a combination of both.”
Therefore, machine readable medium in Claim 1, a method… with a device in Claim 10, and the processor and memory in Claim 19 may refer to software components that fail to fit within any patentable categories.  The term “hardware” to specify the invention as hardware is suggested.
Claim 1 is non-statutory due to the fact that “machine readable medium” may refer to electromagnetic waves, carrier signal, infrared signal, etc.   See Diehr, 450 U.S. at 185-86, 209 USPQ at 8.
	For a claimed invention to be statutory, the recited steps must produce a concrete and tangible result.  State Street, 149 F.3d at 1373-74, 47 USPQ2d at 1601-02.
In a memo on January 26, 2010, Director Kappos stated that: 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover Only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 
	In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and

2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-20 are respectively drawn to a computer program product and a system, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “machine readable medium” of Claim 1, “method…with a device” of claim 10, “processor” and “memory” of Claim 19, independent claim 1-20 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a 
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 1, 10, 19 recite “receiving content…, associating a metadata tag…, indexing content…, receiving request… presenting category…”   The invention can execute or exercise the steps on papers and/or software tool by human mind or mental process.   For example, receiving content information and associating the tag on papers, indexing content by pencils, receiving request and presenting category on papers on software tool.  Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").

	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 10 and 19 only recites a machine readable medium, a method and device comprising processor and memory for performing steps.  These are generic computer components which perform generic computer functions.  Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 10, 19 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 


2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, claims 1, 10, 19 recite “Receiving content…, associating a metadata tag…, indexing content…, receiving request… presenting category…”  These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “machine readable medium” and “processor”, “memory” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-20 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed information analyzing, generating, organizing, and returning “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-9, 11-18, 20 are vague by their dependency on Claims 1, 10, 19.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10-12, 18, 19, 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Jain et al. (2018/0067945).
Regarding Claim 1, Jain et al. (2018/0067945) discloses a machine-readable medium having executable instructions to cause one or more processing units to perform a method to index donated content from an application on a device, the method comprising:
receiving, with a device, donated content for an application object from the application (“receive content…through an application programming interface”, paragraph [0026]); 
associating a metadata tag for a topic to the donated content (“topic tagger to identify topics associated with identified objects”, paragraph [0065]);
indexing the donated content with the metadata tag in a local search index of the device (“objects…may be indexed by one or more search indices”, paragraph [0055]; “object indexed by a search index”, paragraph [0056]; “a topic tagger to identify topic”, “an identified object may comprise metadata associated with a particular category”, paragraph [0081]); 

causing a presentation of a category for at least some of the set of search results using at least the metadata tag of the donated content (“category may be presented to the user as a list organized by category”, paragraph [0058]).
Claims 10 and 19 are rejected similarly as discussed above.
Regarding Claim 2, Jain et al. discloses the machine-readable medium of claim 1, wherein the application object is donated from an application locally installed on the device (“software applications on a mobile or other computing device of the user”, paragraph [0003]).
Claim 11 is rejected similarly as discussed above.
Regarding Claim 3, Jain et al. discloses the machine-readable medium of claim 1, further comprising: generating the metadata tag for the donated content (“an identified object may comprise metadata associated with a particular category”, paragraph [0081]).
Claims 12 and 20 are rejected similarly as disclosed above.
Regarding Claim 9, Jain et al. discloses the machine-readable medium of claim 1, wherein the donated content is metadata relating to objects used with the application (“object comprises metadata”, paragraph [0081]).
Claim 18 is rejected as similarly as discussed above.


Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (2018/0067945) in view of Brinton et al. (2016/0049083)
Regarding Claim 4, as discussed above, Jain essentially discloses the claimed invention but does not explicitly disclose the machine-readable medium of claim 3, wherein generating the metadata tag comprises:
performing an analysis on the application object, wherein the analysis is selected from the group consisting of latent semantic analysis, explicit semantic analysis, latent Dirichiet allocation, hierarchical Dirichlet process, non-negative matrix factorization, and expectation maximization; extracting at least one topic from the analysis; and adding the at least one topic to the metadata tag for the application object.
However, Brinton et al. (2016/0049083) discloses that the analysis (“topic extraction algorithm such as latent Diriclet Allocation”, paragraph [0035]) is selected from the group consisting of latent semantic analysis, explicit semantic analysis, latent Dirichiet allocation, hierarchical Dirichlet process, non-negative matrix factorization, and expectation maximization;
extracting at least one topic from the analysis (“topic extraction algorithm”, paragraph [0035]); and
adding the at least one topic to the metadata tag for the application object (“topics of the course is added”, paragraph [0039]).

Claim 13 is rejected similarly as discussed above.
Claims 5 and 14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (2018/0067945) in view of Harris et al. (2014/0207776).
Regarding Claim 5, Jain essentially discloses the claimed invention but does not explicitly disclose the machine-readable medium of claim 3, wherein generating the metadata tag comprises: retrieving an application category for the application; and adding the application category to the metadata tag as a topic for the application object.
However, Harris et al. (2014/0207776) discloses retrieving an application category for the application (“retrieve the category”, “application display the formatted results”, paragraph [0070]); and
adding the application category to the metadata tag as a topic for the application object (“add the category to the set of categories the concept maps to”, paragraphs [0120] to [0124]).
It would have been obvious to one of ordinary skill in the art to have retrieved and added category for the application in Harris in order to obtain more and desired category in Jain as taught by Harris.
Claim 14 is rejected similarly as discussed above.
Claims 6 and 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (2018/0067945) in view of Harris et al. (2014/0207776) further in view of Soncodi et al. (2016/0210061).

However, Soncodi et al. (2016/0210061) discloses the machine-readable medium of claim 5, wherein the application category for the application is retrieved (“storage/retrieval and data processing operations to various categories of data items”, paragraph [0026]) from an application store (storage).
It would have been obvious to one ordinary skill in the art to have retrieved category from application storage in Jain/Harris in order to store large number of categories in a store as taught by Soncodi.
Claim 15 is rejected similarly as discussed above.
Claims 7, 8, 16, 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (2018/0067945) in view of Soncodi et al. (2016/0210061).
	Regarding Claim 7, as discussed above, Jain essentially discloses the claimed invention but does not explicitly disclose the machine-readable medium of claim 3, wherein generating the metadata tag comprises: retrieving a set of tags from the application.
However, Soncodi et al. (2016/0210061) discloses generating the metadata tag comprises: retrieving a set of tags from the application (“retrieved data based on identified tags in accordance with a user-configurable policy”, paragraph [0040]).
It would have been obvious to one of ordinary skill in the art to have retrieved tags from application in order identify or locate the information as taught by Soncodi.
Claim 16 is rejected similarly as discussed above.
Regarding Claim 8, as discussed above, Jain essentially discloses the claimed invention but does not explicitly disclose the machine-readable medium of claim 7, wherein the application determines the set of tags based on at least a publicly set of available tags.

It would have been obvious to one of ordinary skill in the art to have determined the available tagging in Jain in order to enable usable or available tag to the client application as taught by Soncodi.
Claim 17 is rejected similarly as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al. (2016/0070731) teaches a tagging component can be used to tag web conent with topic model hierarchical categories (paragraph 0072).  Ford et al. (2017/0041296) teaches that document may be tagged with a duration based permissioning and URL is tagged for access control (paragraph 0233).  Wissner et al. (2010/0268700) teaches that user defined and specified tags for objects (paragraph [0168]).  Quimby (2018/0005282) discloses donate data relative each respective user number search preference, usage history on the application (paragraph 0082)
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either 


	/WILSON LEE/               Primary Examiner, Art Unit 2152